Citation Nr: 0100130	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied the 
benefit sought on appeal.  


REMAND

The veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  The Board notes that 
the veteran has been awarded service connection for several 
disabilities, and his current combined disability evaluation 
is 90 percent.  A preliminary review of the record discloses 
that additional action is required prior to further Board 
review of the veteran's appeal.

First, the Board notes that in October 1999, the veteran 
submitted additional evidence to the Board.  This evidence 
consists of billing records from private outpatient treatment 
at Perry Health Center dated from August 1998 to March 1999. 
Additionally, VA clinical records were forwarded to the Board 
in December 1999. 

The law provides that additional evidence may be accepted by 
the Board if submitted within a period of ninety days 
following the mailing of notice to the appellant that his 
appeal had been certified to the Board for appellate review 
and that the appellate record had been transferred to the 
Board.  See 38 C.F.R. § 20.1304(a) (2000).  

In this case, the veteran was notified in September 1999 that 
his file was being transferred to the Board.  The additional 
evidence was submitted by the veteran in October 1999, within 
the ninety-day period, and must be considered.  The 
additional evidence has not been considered by the RO, and 
the veteran submitted this evidence without a waiver of RO 
consideration.  Since the veteran has not waived his right to 
RO review of the evidence, this matter must be remanded to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 20.1304(c).  

The Board notes that, while the private billing records are 
not, in and of themselves, relevant to the veteran's claim of 
unemployability, the billing records suggest that there are 
clinical records of medical treatment for those dates on 
which service was billed, and the RO should attempt to obtain 
those records.  

Further, with regard to the veteran's claim of entitlement to 
TDIU, the Board is of the opinion that the veteran should be 
afforded a current VA examination to determine the relative 
degree of industrial impairment, in light of the veteran's 
recorded medical, educational, and vocational history.  In 
particular, the Board notes that the veteran complains of 
pain due to service-connected disabilities whenever he 
performs certain required activities at work.  Objective 
assessment of pain upon performing activities required by his 
employment should be included in the VA examination report.

The veteran's statements following the submission of a 
February 1999 statement from his employer suggest that 
additional information is required regarding the veteran's 
employment.  The employer stated that the veteran worked 
full-time.  However, the veteran indicated that he is only 
able to continue working full-time because he uses all his 
sick leave and most of his vacation leave every year for sick 
days due to his disabilities.  The RO should attempt to 
obtain additional information to verify the veteran's usage 
of sick leave.

Additionally, the Board notes that during the pendency of 
this appeal, there has been a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

Therefore, based on the foregoing and to fulfill the VA's 
duty to assist the veteran, this matter is REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and his day-to-day 
occupational functioning.  A written copy 
of the report should be associated with 
the claims folder.

2.  The RO should obtain all current VA 
clinical records for the veteran from 
September 1999 to the present.  The RO 
should also ask the veteran to identify 
all providers of health care services who 
have cared for any service-connected 
disorder since December 1998, and, upon 
receipt of any necessary authorization, 
should attempt to obtain any available 
clinical records, including, but not 
limited to, records from Perry Health 
Center.  The RO should also ask the 
veteran whether he is currently receiving 
psychiatric services, and, if so, those 
clinical records should be obtained, with 
appropriate authorization.  

3.  The veteran should be afforded the 
opportunity to identify or submit 
additional information from his employer, 
including records of sick leave, vacation 
leave, or other records reflecting days 
worked, as well as any other employment 
clinical records, and the like.

4.  The veteran should be afforded a VA 
general medical examination and a 
psychiatric examination (and additional 
special examinations, if indicated) in 
order to thoroughly evaluate his service-
connected disorders.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners prior to the 
examinations.  The veteran's service-
connected disabilities should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  

Each examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice- 
connected disorders, without regard to 
the age of the veteran.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

6.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with an SSOC, which should 
contain a summary of the evidence 
received since the last SSOC was issued 
in May 1999, to specifically include 
billing records from Perry Medical 
Center, VA outpatient treatment records 
dated February 1999 to September 1999 and 
evidence obtained through development 
while this matter is in remand status.  
See 38 C.F.R. §§ 19.29, 19.31 (2000).  If 
any benefit sought is not granted, the 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





